Name: Commission Regulation (EEC) No 636/91 of 15 March 1991 temporarily suspending the advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 3 . 91 Official Journal of the European Communities No L 69/9 COMMISSION REGULATION (EEC) No 636/91 of 15 March 1991 temporarily suspending the advance fixing of export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the first subpara ­ graph of Article 5 (4) thereof, Whereas the situation on certain markets makes it neces ­ sary to amend the refund nomenclature and to adjust refunds ; whereas, in order to discourage applications for the advance fixing of refunds from being submitted for speculative purposes, the advance fixing of refunds should be suspended temporarily, with no action being taken on applications already lodged but not yet dealt with ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds on the products covered by CN codes 0201 30 00 and 0202 30 90 referred to in the Annex to Regulation (EEC) No 373/91 (*), is hereby suspended for the period 16 to 20 March 1991 . Article 2 This Regulation shall enter into force on 16 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 156, 4. 7. 1968, p. 2. (4) OJ No L 61 , 5 . 3. 1977, p. 16 . 0 OJ No L 43, 16. 2. 1991 , p. 19 .